DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is/are rejected uner 35 U.S.C. 103 as being unpatentable over Khouri (US 8,995,192) in view of Jung (US 2015/0092495).
Regarding claim 20, Khouri discloses a semiconductor memory apparatus comprising: a cell string including a drain select transistor (see Figure 4, DST) coupled to a bit line discharged before an initial period (the limitation is not drawn to a structural feature as claimed—see MPEP 2114; a voltage supply circuit (825, 815) configured supply a first voltage (6V for example) during the initial period (programming period); a first control circuit configured to keep, when a threshold voltage of the drain select transistor is outside a range, the bit line discharged during the initial period (See Figure 7, bitlines that do not verify are kept discharged); and a second control circuit configured to charge, when the threshold voltage is within the range, the bit line with the first voltage during the initial period (BL’s that do not verify are provided with the first voltage to inhibit).
Khouri fails to teach the bit line biases during the verify period.  However, it was known at the time of filing to provide a BL bias of an appropriate voltage for performing the verify read (see Jung, Figure 5 for example).  Therefore, it would have been obvious to those having ordinary skill at the time of filing to provide such a voltage to charge the bitline during the verify period in order to perform the verify read.
Claims 1-2 is/are rejected uner 35 U.S.C. 103 as being unpatentable over Dutta (US 2016/0217868) in view of Khouri (US 8,995,192).
Regarding claims 1 and 2, Dutta discloses a semiconductor memory apparatus comprising: a cell string including (see Figure 3A for example) a drain select transistor (connected to SGD) coupled with a bit line, and memory cells (connected to WL’s) coupled with the drain select transistor; and a page buffer (300’s)  coupled to the cell string through the bit line, wherein the page buffer comprises: a latch configured to store data of a value indicative of a result of a threshold voltage verification; and a first current path configured to set a voltage of the bit line to a program inhibit voltage based on the value stored in the latch (see paragraph 0087,  the latch stores read result, processor compares for verification and sets latch value to program inhibit).
However, Dutta fails to teach that the verification is performed on the drain select transistor since Dutta fails to teach that the drain select transistor is programmed.  However, it would have been obvious to those having ordinary skill at the time of filing to modify Dutta to have a programmable drain select transistor and to program/verify it since this was a known technique (see Khouri figure 4, figure 7 for example) and in order to be able to modify the threshold voltage of the drain select transistor via programming.

Allowable Subject Matter
Claims 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance: although the prior art teaches various embodiments for programming and verifying select transistors in a cell string (see Khouri for example) and also using latch results to lockout verified bit lines (see Dutta, paragraph 0087), the prior art fails to teach or reasonably suggest page buffer sensing transistor coupled between the bit line select transistor and a first node; a power supply transistor coupled between a power supply and the first node; and a voltage select circuit configured to supply a voltage of the power supply, wherein the power supply transistor is selectively turned on based on the value stored in the latch so that the voltage of the power supply is supplied to the bit line as a program inhibit voltage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the reasons for the objection to claim 3 are similar to the reasons for claim 13 above.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS KING/               Primary Examiner, Art Unit 2824